           Case 1:19-cv-10756-AKH Document 35 Filed 03/19/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- x
                                                               :
 MEDITERRANEAN SHIPPING COMPANY                                :
 (USA) INC,                                                    :   ORDER DISMISSING CASE
                                                               :   WITHOUT PREJUDICE
                                          Plaintiff,           :
              -against-                                        :   19 Civ. 10756 (AKH)
                                                               :
 HUATAI USA LLC et al.,                                        :
                                                               :
                                                               :
                                          Defendants.          :
 ------------------------------------------------------------- x
ALVIN K. HELLERSTEIN, U.S.D.J.:

         On March 15, 2021, Dennis Abramson filed a motion to withdraw as counsel for

Defendants, explaining that Defendants would no longer be defending the action going forward.

ECF No. 31. I granted his motion on March 16, 2021, on the condition that I was provided with

“proof of prompt service on defendants, and defendants' failure to object, or consent by

defendants.” ECF No. 32. I directed Plaintiff to move for default judgment by April 2, 2021.

Id. On March 18, 2021, Plaintiff Mediterranean Shipping Company notified the court that they

do not wish to move for default judgment, as the defendants are out of business. ECF No. 34.

Plaintiff explained that it could not file a notice of voluntary dismissal since defendants answered

the complaint. Nor can Plaintiff file a stipulation of dismissal without the signature from

defendants’ counsel. Plaintiff therefore requests an order dismissing the case without prejudice.

         I hereby dismiss the case without prejudice, and without costs. All pending court dates

are hereby cancelled. The Clerk is instructed to mark the case closed.

         SO ORDERED.

Dated:           March 19, 2021                                    _/s/ Alvin K. Hellerstein _______
                 New York, New York                                ALVIN K. HELLERSTEIN
                                                                    United States District Judge
